Exhibit EXCLUSIVE CONSULTING AGREEMENT This Exclusive Consulting Agreement (the "Agreement") is entered into as of June 27, 2008, between ARMCO & METAWISE (H.K.) LIMITED, a Hong Kong limited liability company with its principal office located at Room 1407, China Resources Building, 26 Harbour Road, Wanchai, Hong Kong(hereinafter referred to as “ARMCO”) and ARMET (LIANYUANGANG) SCRAPS CO., LTD., a limited liability company organized under the laws of the Peoples Republic of Chinawith its principal office located at Room 605, No. 213 Chaoyang Xiangyang Road, Development Zone, Lianyungang (“ARMET”): WHEREAS, ARMCO is engaged in the sale and distribution of metal ores and non-ferrous metals and provides business consulting services; WHEREAS, ARMET is developing and constructing a steel recycling facility in the Banqiao Industrial Zone of Lianyungang Economic Development Zone in the Jiangsu Province of China (the “Business”); WHEREAS, ARMET is a wholly owned subsidiary of HENAN ARMCO & METAWISE TRADING CO., LTD., a company organized under the laws of the Peoples Republic of China (“Henan Armco”), which is a wholly owned subsidiary of ARMCO; and WHEREAS, ARMCO desires to be the provider of business consulting and related services to ARMET, and ARMET hereby agrees to accept such business consulting and services; NOW THEREFORE, the parties agree as follows: 1.BUSINESS CONSULTING AND SERVICES; EXCLUSIVITY 1.1During the term of this Agreement, ARMCO agrees to, as the exclusive business consulting services provider of ARMET and provide the business consulting services to ARMET set forth on Schedule A (the “Services”). 1.2ARMET hereby agrees to accept the Services and ARMCO’s appointment as the exclusive business consulting services provider of ARMET. ARMET further agrees that, during the term of this Agreement, it shall not utilize any third party to provide such business consulting services without the prior written consent of ARMCO. 2.CONSULTING FEES 2.1During the term of this Agreement, ARMET shall pay to ARMCO a consulting fee (“Fee”) for the Services in an amount equal to 100% of ARMET’s cash flows from operating activities (“Operating Cash Flow”). The Fee shall be paid quarterly by ARMET to ARMCO within 10 days following the end of each fiscal quarter based on the Operating Cash Flow for such quarter as estimated by ARMCO and ARMET in good faith (“Estimated Quarterly Amount”). -1- 2.2Notwithstanding anything to the contrary contained in this Agreement, for each fiscal year of ARMET, (i) in the event that 100% of ARMENT’s Net Income (as defined below) for the fiscal year is less than the Fee for such fiscal year, the Fee shall be adjusted such that it shall be equal to 100% of ARMET’s Net Income for such fiscal year, and (ii) in the event that 100% of ARMET’s Net Income is greater than the Fee for such fiscal year, the Fee shall be increased such that it shall be equal to 100% of ARMET’s Net Income for such fiscal year. 2.3For the purposes of this Agreement, the determination and calculation of Operating Cash Flow and Net Income shall be made in accordance with U.S. generally accepted accounting principles (“U.S. GAAP”) as reflected on ARMET’s U.S. GAAP financial statements, which have been reviewed or audited by ARMCO’s independent accountant, before giving effect to the Fee paid or payable under this Agreement.Any disputes with respect to the determination or calculation of the Fee, Net Income or Operating Cash Flow shall be resolved by ARMCO’s independent accountant, and such determination shall be final. 3.REPRESENTATIONS, WARRANTIES AND COVENANTS 3.1ARMCO HEREBY REPRESENTS AND WARRANTS AS FOLLOWS: 3.1.1ARMCO is a limited liability company duly registered and validly existing under the laws of Honk Kong and is authorized to engage in the business of consulting services. 3.1.2 ARMCO has full right, power, authority and capacity and all consents and approvals of any other third party and government necessary to execute and perform this Agreement, which shall not be against any enforceable and effective laws or contracts. 3.1.3Once this Agreement has been duly executed by both parties, it will constitute a legal, valid and binding agreement of ARMCO and is enforceable against it in accordance with its terms upon its execution. 3.2ARMET
